Order, Supreme Court, New York County (Irma Vidal Santaella, J.), entered on May 3, 1990, which, inter alia, granted petitioner’s application pursuant to CPLR 5225, for a lien against the proceeds to which respondent Grand-Perridine Development Corp. might be entitled upon dissolution of a partnership known as Fox Meadow Associates, unanimously affirmed, with costs.
The affidavit of respondent Meyer’s former attorney that he formed respondent Grand-Perridine Development Corp. at Meyer’s request and handed all of its stock over to him, and the mortgage documents signed by Meyer on behalf of GrandPerridine, sufficed to show, prima facie, that Meyer, petitioner’s judgment debtor, is the sole owner of Grand-Perridine stock. Respondents’ unsubstantiated general denials in their answer to the petition raised no triable issues of fact concerning petitioner’s entitlement to a lien against Grand-Perridine’s 45% interest in Fox Meadow Associates. Concur—Sullivan, J. P., Milonas, Ellerin, Kassal and Smith, JJ.